By the Court.
Although the prisoner. must be released from confinement on the present mittimus, as strong suspicion arises against him, we ought not to dismiss him without hearing the witnesses who are before. the grand jury: but as they are now under an examination before the proper tribunal, it is much more convenient that weshould await the determination of the grand jury, then to suspend or disturb it, by sending for the witnesses from the grand jury room. The prisoner must thereforebe committed for a farther inquiry, until the morning when, if the bill be found not a true bill, he will be discharged.
Prisoner remanded.